Clayton, J.
(after stating the facts).. The principal contention of appellants is that the leases are void under section 17 of the act of Congress approved June 30, 1902 (32 Stat. 504 c. 1323), because for a longer period than five years. The leases were executed on August 30, 1902, and are therefore subject to and governed by the provisions of that act Section 17 is as follows: “Creek citizens may rent their allotments for strictly non-mineral purposes, for a term not to exceed one year for grazing purposes only, and for a period of not to exceed five years for agricultural purposes, but without any stipulation or obligation to renew the same-” The language of the leases is as follows:
“To have and to hold said premises for agricultural purposes, during the full term of five years; and the said lessor hereby rents the same for the sum of $40 per annum, payable as follows: One-half payable on or before January 1st, and one-half payable on or before July 1st, of each year, during the continuance of this contract.
“The lessor agrees that possession to above lands shall be given on or before January 1, 1903, but if possession is not so given on or before said date, then rents are to commence from date of possession.”
Appellants contend that the lease terminates on January 1, 1908, more than five years from the date of its execution, and is therefore void under the provisions of section 17 above cited.But to this contention we cannot consent. The stipulation that possession shall be given on or before January 1st only has reference to the payment of rents. If possession is given on or before January 1st, then rents shall begin on January 1st; if *237not given until after that time, then to commence from date of possession. The leases are dated August 30, 1902, and are to continue for the full term of five years; that is, five years from date. “Where a lease bears a specific date, and, is to continue for the period of one year, and the time of the commencement of the lease is not otherwise expressed, the day of the date of the lease is to be regarded as the time from which the lease is to be computed.” Keyes vs Dearborn, 12 N. H. 52; Wood, Landlord & Tenant, §§ 61, 219. This also disposes of the contention of appellants that the leases are void for uncertainty because no time is fixed for their termination. .
There is nothing in the contention that the proof fails to show that the title was in the lessor. A lessor is estopped by the lease from denying that he had any estate in the land at the time the lease was executed. Wood, Landlord & Tenant, § 231.
Finding no error, the judgment of the court below is affirmed.
Townsend and Gill, JJ., concur. Raymond, C. J., not participating.